Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This Fourth Amendment to Credit Agreement (the “Amendment”) is made as of this
23rd day of December, 2019, by and among HANDY & HARMAN GROUP LTD., a Delaware
corporation, SPH GROUP HOLDINGS LLC, a Delaware limited liability company, STEEL
EXCEL INC., a Delaware corporation, API AMERICAS INC., a Delaware corporation,
IGO, INC., a Delaware corporation (collectively, the “US Borrowers” and each
individually, a “US Borrower”), CEDAR 2015 LIMITED, a private limited company
incorporated in England and Wales (“UK Borrower” and together with US Borrowers,
the “Borrowers” and each individually, a “Borrower”), each of the Guarantors
listed on the signature pages hereto (each, a “Guarantor” and collectively, the
“Guarantors”) and collectively with Borrowers, the “Loan Parties” and each is
individually referred to herein as a “Loan Party”), the financial institutions
which are named on the signature pages hereto as lenders (collectively, the
“Lenders” and each is individually referred to as a “Lender”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), in its capacity as administrative agent (PNC, in
such capacity, the “Administrative Agent”) and in its capacity as a Lender.

 

BACKGROUND

 

A.On November 14, 2017, the Borrowers, Guarantors, Lenders and Administrative
Agent entered into a Credit Agreement to reflect certain financing arrangements
between the parties thereto (as amended, modified, renewed, extended, replaced
or substituted from time to time, most recently by this Amendment, the “Credit
Agreement”). All capitalized terms used herein but not otherwise defined herein
shall have the meaning given to them in the Credit Agreement.

 

B.Pursuant to Section 8.2.5(viii) of the Credit Agreement, Steel is permitted to
make distributions to the holders of its preferred units on account of the
redemption of its Capital Stock in accordance with the terms of the Seventh
Amended and Restated Agreement of Limited Partnership of Steel Partners Holdings
L.P., dated as of October 12, 2017 (the “Steel Partnership Agreement”), so long
as no Potential Default or Event of Default exists. The Steel Partnership
Agreement requires Steel to repurchase up to 1,600,000 Series A Preferred Units
(as defined therein) on February 7, 2020.

 

C.The Loan Parties have requested that Steel be permitted to repurchase up to
1,600,000 Series A Preferred Units on February 6, 2020 (the “Early 2020
Preferred Redemption”), which would otherwise be prohibited by Section 8.2.3.1
of the Credit Agreement.

 

D.The Borrowers have requested, inter alia, that Administrative Agent and the
Lenders consent to Steel making the Early 2020 Preferred Redemption, and the
Administrative Agent and the Lenders have agreed, subject to the terms and
conditions set forth in this Amendment, to amend certain terms and provisions of
the Credit Agreement and consent to the Early 2020 Preferred Redemption to
include the foregoing Borrower requests.

 



 

 

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1. Consent. Upon receipt by Administrative Agent of evidence satisfactory to
Administrative Agent that the board of directors of Steel’s general partner has
approved the Early 2020 Preferred Redemption, and so long as no Potential
Default or Event of Default exists, Administrative Agent and Lenders hereby
consent to the Early 2020 Preferred Redemption, provided, however, such consent
shall be effective only for the specific events comprising the Early 2020
Preferred Redemption, and nothing herein shall be deemed a waiver with respect
to any other or future failure of any Loan Party to comply fully with any
provision of the Credit Agreement, nor shall this consent be deemed to be a
waiver of any rights or remedies Administrative Agent or any Lender has or may
have, or of enforcement of any of Administrative Agent’s or any Lender’s rights
with respect to, any Potential Default or Event of Default now existing or
hereafter arising under the Credit Agreement. Such consent shall in no way
obligate Administrative Agent or any Lender to provide any further consent to
Loan Parties (whether similar or dissimilar).

 

2.       Amendments to Credit Agreement. On the Effective Date (defined below),
the following definition in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

Total Indebtedness shall mean Indebtedness other than clause (iv) of the
definition thereof, determined on a consolidated basis.

 

3.       Representations and Warranties. Each Loan Party hereby:

 

(a)       reaffirms all representations and warranties made to Administrative
Agent and Lenders under the Credit Agreement and all of the other Loan Documents
and confirms that all are true and correct in all material respects as of the
date hereof, in each case other than representations and warranties that relate
to a specific date;

 

(b)       reaffirms all of the covenants contained in the Credit Agreement and
covenants to abide thereby until all Loans, Obligations and other liabilities of
Loan Parties to Administrative Agent and Lenders, of whatever nature and
whenever incurred, are satisfied and/or released by Administrative Agent and
Lenders;

 

(c)       represents and warrants that no Potential Default or Event of Default
has occurred and is continuing under any of the Loan Documents;

 

(d)       represents and warrants that since December 31, 2018, no event or
development has occurred which has had or is reasonably likely to have a
Material Adverse Change;

 

(e)       represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, and all related
agreements, instruments, and documents to which such Loan Party is a party, that
such actions were duly authorized by all necessary corporate or company action
and that the officers executing this Amendment, and any related agreements,
instruments or documents on its behalf were similarly authorized and empowered,
and that neither this Amendment, or any related agreements, instruments, or
documents contravenes any provisions of its Articles of Incorporation or
Certificate of Formation, as applicable and Bylaws or Operating Agreement, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound; and

 



2

 

(f)       represents and warrants that this Amendment, and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
in connection herewith, are valid, binding and enforceable in accordance with
their respective terms.

 

4.       Confirmation of Indebtedness. Loan Parties confirm and acknowledge that
as of the close of business on December 18, 2019, Borrowers were indebted to
Administrative Agent and Lenders under the Credit Agreement in the aggregate
principal amount of $226,309,644.46 for the Revolving Credit Loans and
$192,500,000.00 for the Term Loans, without any deduction, defense, setoff,
claim or counterclaim, plus all fees, costs and expenses incurred to date in
connection with the Credit Agreement and the other Loan Documents.

 

5.       Acknowledgment of Guarantors. Each Guarantor hereby covenants and
agrees that the Continuing Agreement of Guaranty and Suretyship (US Guarantied
Obligations) and the Continuing Agreement of Guaranty and Suretyship (UK
Obligations), both dated November 14, 2017, as amended, restated, reaffirmed,
supplemented and otherwise modified from time to time, shall remain in full
force and effect and shall continue to cover the existing and future Obligations
of Borrowers and each other Guarantor to Administrative Agent and Lenders under
the Credit Agreement and the other Loan Documents.

 

6.       Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon (the “Effective Date”) the satisfaction of each of the following
conditions (all documents to be in form and substance reasonably satisfactory to
Administrative Agent and Administrative Agent’s counsel):

 

(a)       Administrative Agent shall have received this Amendment duly executed
by Lenders and all Loan Parties;

 

(b)       Payment of the fees and expenses described Section 7 below incurred
through the Effective Date;

 

(c)       After giving effect to this Amendment, no Potential Default or Event
of Default shall have occurred and be continuing;

 

(d)       The representations and warranties set forth herein must be true and
correct in all material respects; and

 

(e)       Execution and/or delivery of all other agreements, instruments and
documents requested by Administrative Agent to effectuate and implement the
terms hereof.

 

7.       Payment of Expenses. Loan Parties shall pay or reimburse Administrative
Agent for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

8.       Reaffirmation of the Loan Documents. Except as modified by the terms
hereof, all of the terms and conditions of the Credit Agreement, as amended, and
all other of the other Loan Documents, are hereby reaffirmed and shall continue
in full force and effect as therein written.

 



3

 

9.       Release. As further consideration for Administrative Agent’s and
Lenders’ agreement to grant the accommodations set forth herein, each Loan Party
hereby waives and releases and forever discharges Administrative Agent and
Lenders and their respective officers, directors, attorneys, agents and
employees from any liability, damage, claim, loss or expense of any kind that
Loan Parties, or any of them, may have against Administrative Agent or Lender
arising out of or relating to the Obligations, this Amendment or the other Loan
Documents, other than any liability, damage, claim, loss or expense as a result
of the gross negligence or willful misconduct of the Administrative Agent or any
Lender.

 

10.       Miscellaneous.

 

(a)       No rights are intended to be created hereunder for the benefit of any
third party donee, creditor, or incidental beneficiary.

 

(b)       The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.

 

(c)       No modification hereof or any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.

 

(d)       The terms and conditions of this Amendment shall be governed by the
laws of the State of New York.

 

(e)       This Amendment may be executed in any number of counterparts and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery by facsimile or electronic transmission shall bind the parties hereto.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



4

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

BORROWERS:

US BORROWERS

SPH GROUP HOLDINGS LLC

By: Steel Partners Holdings GP Inc., its Manager

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

STEEL EXCEL INC.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Vice President & Chief Financial Officer

 

 

API AMERICAS INC.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

 

HANDY & HARMAN GROUP LTD.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Senior Vice President

 

 

IGO, INC.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

UK BORROWER

CEDAR 2015 LIMITED

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Director

 

 



Signature Page to Fourth Amendment to Credit Agreement

 

GUARANTORS:

STEEL PARTNERS HOLDINGS L.P.

By: Steel Partners Holdings GP Inc., its General Partner

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

SPH GROUP LLC

By: Steel Partners Holdings GP Inc., its Managing Member

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

WEBFINANCIAL HOLDING LLC

By: WebFinancial Holding Corporation, its Managing Member

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

DGT HOLDINGS CORP.

STEEL SERVICES LTD.

WEBFINANCIAL HOLDING CORPORATION

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

WEBBANK HOLDING CORP.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 



Signature Page to Fourth Amendment to Credit Agreement

 

BAIRNCO, LLC

BASIN WELL LOGGING WIRELINE SERVICE INC.

BLACK HAWK ENERGY SERVICES LTD.

HANDY & HARMAN

HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION

HANDY & HARMAN INTERNATIONAL, LTD.

HANDY & HARMAN OF CANADA, LIMITED

HANDY & HARMAN TUBE COMPANY, INC.

HANDYTUBE CORPORATION

INDIANA TUBE CORPORATION

JPS COMPOSITE MATERIALS CORP.

JPS INDUSTRIES HOLDINGS LLC

KASCO, LLC

LUCAS-MILHAUPT, INC.

LUCAS-MILHAUPT WARWICK LLC

MEX HOLDINGS LLC

MTE CORPORATION

OMG, INC.

OMNI TECHNOLOGIES CORPORATION OF DANVILLE

ROGUE PRESSURE SERVICES LTD.

SL DELAWARE HOLDINGS, INC.

SL INDUSTRIES, INC.

SL MONTEVIDEO TECHNOLOGY, INC.

SL POWER ELECTRONICS CORPORATION

SLMTI DS LLC

STEEL ENERGY SERVICES LTD.

SUN WELL SERVICE, INC.

WHX CS CORP.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Senior Vice President

 

 

BASEBALL HEAVEN INC.

STEEL SPORTS INC.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Vice President

 



Signature Page to Fourth Amendment to Credit Agreement

 

API (USA) HOLDINGS LTD.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

 

ATLANTIC SERVICE COMPANY, LIMITED

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Treasurer

 

 

Dunmore International Corp.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Treasurer

 

Signature Page to Fourth Amendment to Credit Agreement

 



PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

 

By: /s/ Bryan Flory

Name: Bryan Flory

Title: Vice President

Signature Page to Fourth Amendment to Credit Agreement

 



 

CITIZENS BANK, N.A., as a Lender

 

By: /s/Douglas Moore

Name: Douglas Moore

Title: Senior Vice President

Signature Page to Fourth Amendment to Credit Agreement

 



 

Truist BANK, formerly known as Branch Banking and Trust Company, successor by
merger to SunTrust Bank, as a Lender

 

By: /s/ Steve Curran

Name: Steve Curran

Title: Director

Signature Page to Fourth Amendment to Credit Agreement

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Melinda A. White

Name: Melinda A. White

Title: Senior Vice President

 



Signature Page to Fourth Amendment to Credit Agreement

 

FIFTH THIRD BANK, as a Lender

 

By: /s/ Shane Johnson

Name: Shane Johnson

Title: Director

Signature Page to Fourth Amendment to Credit Agreement

 



 

ROYAL BANK OF CANADA, as a Lender

 

By: /s/ Nikhil Madhok

Name: Nikhil Madhok

Title: Authorized Signatory

Signature Page to Fourth Amendment to Credit Agreement

 



 

 

SANTANDER BANK, N.A., as a Lender

 

By: /s/ Bruce H. Stanwood

Name: Bruce H. Stanwood

Title: Senior Vice President

Signature Page to Fourth Amendment to Credit Agreement

 



 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Marc Evans

Name: Marc Evans

Title: Vice President

Signature Page to Fourth Amendment to Credit Agreement

 



 

TD BANK, N.A., as a Lender

 

By: /s/ Joseph C. Premont Jr.

Name: Joseph C. Premont Jr.

Title: Vice President

Signature Page to Fourth Amendment to Credit Agreement

 



 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ James Riley

Name: James Riley

Title: Senior Vice President



Signature Page to Fourth Amendment to Credit Agreement

